Citation Nr: 0413264	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-22 786	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
chondromalacia of the right knee with minimal arthritic 
changes, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran has active military service from May 1966 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia.  Subsequently, the case was transferred to 
the Regional Office (RO) in Nashville, Tennessee.  At 
present, the veteran's case is before the Board for appellate 
review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's right knee disability is manifested by 
complaints of chronic pain, aggravated by changes in the 
weather and strenuous activity with no objective evidence of 
severe, recurrent subluxation or lateral instability of the 
right knee.  His right knee has a range of motion of 0 to 120 
degrees with no abnormality noted.

3.  The medical evidence does not demonstrate the veteran's 
right knee currently has limitation of motion which at least 
meets the criteria for a zero-percent rating under Diagnostic 
Code 5260 or 5261, or that a diagnosis of arthritis is based 
on 
x-ray findings and objective evidence of painful motion.




CONCLUSION OF LAW

The criteria for an increased disability evaluation in excess 
of 20 percent for chondromalacia of the right knee with 
minimal arthritic changes have not been met. 38 C.F.R. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability evaluation for the service-connected 
right knee disability via the September 2002 VA letter, the 
November 2002 rating decision, and the April 2003 statement 
of the case.  Specifically, the appellant has been informed 
of the need to provide evidence showing that his disability 
is more disabling than currently evaluated.  Finally, via the 
September 2002 letter and the April 2003 statement of the 
case, the veteran was provided with specific information 
concerning changes in the law and regulations per the VCAA.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this 
case, all available medical evidence has been obtained, 
including a February 2003 VA examination report.  No 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, was identified by the 
veteran following the September 2002 letter.  Thus, the duty 
to assist requirement has been satisfied.  See Quartuccio, 
supra.

Finally, in Pelegrini v. Principi,  17 Vet. App. 412 (2003), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Upon review of the claims folder, the Board notes that the 
veteran was supplied with a letter explaining the VCAA in 
September 2002, before his November 2002 rating decision.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By various informational 
letters and a statement of the case, and the accompanying 
notice letter, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

Additionally, with respect to the musculoskeletal system, the 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2003).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).

In this case, in a December 1971 rating decision, the veteran 
was granted service connection and a 0 percent rating for 
chondromalacia of the right knee, effective October 1971, 
under Diagnostic Code 5257.  Subsequently, in a February 1977 
rating decision, the veteran's disability was recharacterized 
as chondromalacia of the right knee with minimal arthritic 
changes, and his award was increased to a 20 percent rating, 
under Diagnostic Code 5010.  At present, per the December 
2002 notice of disagreement, he is seeking an increased 
rating in excess of 20 percent for the service-connected 
right knee, to include the assignment of a separate 10 
percent disability evaluation for arthritis under VAOPGCPREC 
23-97 and VAOPGCPREC 9-98.

Turning now to the applicable criteria for evaluating the 
veteran's right knee disabilities, Diagnostic Code 5257 
provides the following evaluations for knee disabilities 
involving recurrent subluxation or lateral instability: 10 
percent for slight; 20 percent for moderate; and 30 percent 
(the maximum allowed) for severe impairment.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2003).  Since Diagnostic Code 
5257 is not predicated on loss of range of motion, §§ 4.40 
and 4.45 with respect to pain do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Additionally, the General Counsel in 
VAOPGCPREC 9-98 held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed Cir 1997).  Where additional disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under 5003 and vice versa.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned (the 
maximum allowed).  With x-rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2003).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2003).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2003).

With respect to the evidence of record, the Board notes that, 
in spite of the September 2002 RO letter requesting that the 
veteran identify evidence which may aid his claim or might be 
pertinent to the bases of the claim, he did not identify any 
medical evidence which he required the VA's assistance in 
obtaining.  Additionally, he did not submit any medical 
evidence which he desired the VA to consider in adjudicating 
his claim.

The record includes, however, VA examination reports dated 
February 1977 and February 2003.  The February 1977 VA 
examination report indicates that the veteran had right knee 
flexion to 140 degrees without pain or crepitation on passive 
and active movement, and had extension to 0 degrees.  He had 
a "bluish" area of 
1 and 1/2 inches in diameter on the inner aspect of the right 
knee, but had no swelling or limitation of motion.  He was 
able to squat on both knees with some tension in the right 
knee, and had no atrophy of the muscles.  His knees were 
stable against force, posterior and lateral.  The veteran was 
diagnosed with minimal arthritic changes of both knees, per 
x-ray evidence, and chondromalacia of the right knee.

The February 2003 VA examination report indicates the veteran 
reported constant low-grade aching pain in the right knee 
which was aggravated by changes in the weather or by 
strenuous activity such as jogging or trying to play 
basketball, which he admitted he unadvisedly tried to do once 
in a while.  He also reported swelling in the knees which was 
in relation to the time he spent on his feet, and that 
although his normal job was in administration and was 
sedentary, he got significant amounts of swelling.  He 
reported may subluxate the knee a couple of times a week (but 
not necessarily that frequently) particularly while laying in 
bed at night, which he manipulated back into place.  However, 
he did not use crutches, a brace, a cane or corrective shoes.  
He had not had previous surgery, and no inflammatory 
arthritis.  Upon examination, the objective medical evidence 
included right knee normal in appearance, with no obvious 
redness, swelling or tenderness.  The knee had full range of 
motion from 0 to 120 degrees in the frontal plane with 
crepitation through the range of motion (specially at the 
terminal 10 degrees of extension), but not evidence of pain 
on motion.  No abnormalities to varus or valgus stress were 
noted, and no drawer or McMurray's signs were elicited.  He 
had normal gait, normal shoe wear pattern, and no ankylosis.  
The veteran's diagnosis was history of torn acromioclavicular 
joint in the past with chondromalacia and minimal 
degenerative joint disease by x-ray, by history, with 
residuals.

Upon a review of the record, the Board finds that the 
preponderance of the evidence does not support the conclusion 
that a rating in excess of 20 percent is warranted for the 
veteran's chondromalacia of the right knee with minimal 
arthritic changes.  Specifically, the Board acknowledges the 
veteran has reported his knee may subluxate a couple of times 
a week (but not necessarily that frequently) specially while 
laying in bed at night, which he manipulates back into place.  
As well, the Board acknowledges the veteran's report of 
constant low-grade aching pain in the right knee which is 
aggravated by changes in the weather or by strenuous 
activity.  However, the Board also notes that, by the 
veteran's own admission, he is able to jog and play 
basketball, which he unadvisedly tries to do once in a while.  
Additionally, the objective evidence shows that he does not 
use crutches, a brace, a cane or corrective shoes; and has 
normal gait, normal shoe wear pattern, and no ankylosis.  
Furthermore, the knee did not show abnormalities to varus or 
valgus stress, or drawer or McMurray's signs. 

As such, the Board finds that the veteran's chondromalacia of 
the right knee with minimal arthritic changes more nearly 
approximates a disability characterized by moderate, but not 
severe, recurrent subluxation or lateral instability of the 
right knee.  Thus, an increased disability evaluation in 
excess of 20 percent for the veteran's right knee disability 
is denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003).

In addition, the Board has also considered whether the 
veteran's right knee disability should be rated under another 
diagnostic code that could result in a rating higher than 20 
percent.  See Butts v. Brown, 5 Vet. App. 532 (1993).  
However, as the veteran's right knee has been characterized 
by a range of motion ranging from 0 to 120/140 degrees since 
1977 to the present, an increased rating in excess of 20 
percent is not warranted under Diagnostic Codes 5260 and/or 
5261.  As discussed above, for the assignment of a disability 
rating in excess of 20 percent under Diagnostic Codes 5260 
and/or 5261, the veteran's right knee must have leg flexion 
limited to 15 degrees and/or leg extension limited to 20 
degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261; Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered whether the veteran's 
chondromalacia of the right knee with minimal arthritic 
changes should be assigned a rating for arthritis separate 
from the 20 percent rating assigned for the service-connected 
chondromalacia, pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 
9-98.  In this respect, it is clear per the February 1977 VA 
examination report that there is x-ray evidence of right knee 
arthritic changes.  However, the medical evidence simply does 
not demonstrate that currently the veteran's right knee has 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more); or that the arthritis is based on x-ray 
findings and objective evidence of painful motion.

Thus, an increased rating in excess of 20 percent for the 
service-connected right knee, to include the assignment of a 
separate 10 percent disability evaluation for arthritis under 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98, must be denied.  See 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2002); 
VAOPGCPREC 23-97; VAOPGCPREC 9-98; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

In making its determination, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record, the Board finds that the evidence is 
not in relative equipoise, and thus, the benefit of the doubt 
rule does not apply to this case.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2003) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected right knee 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  As a matter 
of fact, he is currently employed in an administrative 
position, and by his own admission, he is able to jog and 
play basketball once in a while.  In essence, the Board finds 
that no evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 20 percent for 
chondromalacia of the right knee with minimal arthritic 
changes is denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



